                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 1 of 16 Page ID #:1




                                                               1   Jonah A. Grossbardt (State Bar No. 283584)
                                                                   Matthew L. Rollin (State Bar No. 332631)
                                                               2   SRIPLAW
                                                               3   8730 Wilshire Boulevard
                                                                   Suite 350
                                                               4
                                                                   Beverly Hills, California 90211
                                                               5   323.364.6565 – Telephone
                                                               6   561.404.4353 – Facsimile
                                                                   jonah.grossbardt@sriplaw.com
                                                               7   matthew.rollin@sriplaw.com
                                                               8
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                                   Attorneys for Plaintiff
                                                               9   BRYAN ZACK MASON
                                                              10
                                                              11
                                                                                            UNITED STATES DISTRICT COURT
                                                              12
SRIPLAW




                                                              13                          CENTRAL DISTRICT OF CALIFORNIA

                                                              14                                   LOS ANGELES DIVISION
                                                              15
                                                                   BRYAN ZACK MASON,                            Case No.:
                                                              16
                                                              17                         Plaintiff,             COMPLAINT FOR COPYRIGHT
                                                                                                                INFRINGEMENT
                                                              18   v.
                                                              19                                                Demand for Jury Trial
                                                                   SONY PICTURES ENTERTAINMENT
                                                              20
                                                                   INC., SONY PICTURES TELEVISION
                                                              21   INC., NBCUNIVERSAL MEDIA, LLC,
                                                              22   AND KRIPKE ENTERPRISES,

                                                              23                         Defendants.
                                                              24
                                                              25                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              26                       (INJUNCTIVE RELIEF DEMANDED)
                                                              27
                                                              28

                                                                                                            1
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 2 of 16 Page ID #:2




                                                               1          Plaintiff BRYAN ZACK MASON by and through his undersigned counsel,
                                                               2   brings this Amended Complaint against Defendants SONY PICTURES
                                                               3   ENTERTAINMENT INC., SONY PICTURES TELEVISION INC.,
                                                               4   NBCUNIVERSAL MEDIA, LLC, and KRIPKE ENTERPRISES, for damages and
                                                               5   injunctive relief, and in support thereof states as follows:
                                                               6                                 SUMMARY OF THE ACTION
                                                               7          1.      Plaintiff BRYAN ZACK MASON (“Mason”) brings this action for
                                                               8   violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   and distribute Mason’s original copyrighted works of authorship.
                                                              10          2.      Mason is a self-published author who has written several successful
                                                              11   books ranging in genre from mystery thrillers to science fiction and fantasy. His
                                                              12   passion for history, language, travel, and literature influence his works of
SRIPLAW




                                                              13   authorship.
                                                              14          3.      Beginning in 2011, Mason authored a three-book series known as The
                                                              15   Chronoshift Trilogy.
                                                              16          4.      On December 14, 2011, Mason published the first book Shift.
                                                              17          5.      On May 21, 2012, Mason published the second book Chase.
                                                              18          6.      On July 12, 2012, Mason published the third book Turn.
                                                              19          7.      Shift, Chase, and Turn comprise The Chronoshift Trilogy.
                                                              20          8.      The Chronoshift Trilogy was published on Amazon.com and
                                                              21   distributed through Ingram Book Distributors, national book distributor for all
                                                              22   major bookstores.
                                                              23          9.      The Chronoshift Trilogy is a work of science fiction and fantasy.
                                                              24          10.     The plot centers around a team of three people who travel through
                                                              25   time fighting assassins and altering historical events using watch-like time travel
                                                              26   devices.
                                                              27          11.     The Chronoshift Trilogy sold over 50,000 copies on Amazon.
                                                              28

                                                                                                                2
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 3 of 16 Page ID #:3




                                                               1          12.     Shift, Chase, and Turn each received a 4 out of 5-star rating on
                                                               2   Amazon.
                                                               3                                 JURISDICTION AND VENUE
                                                               4          13.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.
                                                               5          14.     This Court has subject matter jurisdiction over these claims pursuant
                                                               6   to 28 U.S.C. §§ 1331, 1338(a) which give district courts original jurisdiction over
                                                               7   copyright matters.
                                                               8          15.     Defendants are subject to personal jurisdiction in California.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9                                          DEFENDANTS
                                                              10          16.     Defendant SONY PICTURES ENTERTAINMENT INC. (“Sony
                                                              11   Entertainment”), a subsidiary of Sony Corporation, is a Delaware Corporation, with
                                                              12   its principal place of business at 10202 West Washington Boulevard, Culver City,
SRIPLAW




                                                              13   California, 90232, and can be served by serving its Registered Agent, CSC –
                                                              14   Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N,
                                                              15   Sacramento, California, 95833.
                                                              16          17.     Sony Entertainment is an American entertainment company that
                                                              17   produces, acquires, and distributes filmed entertainment such as theatrical motion
                                                              18   pictures, television programs, and recorded videos, through multiple platforms.
                                                              19          18.     Defendant SONY PICTURES TELEVISION INC. (“Sony TV”) is a
                                                              20   subsidiary of Sony Entertainment, and is a Delaware Corporation with its principal
                                                              21   place of business at 10202 West Washington Boulevard, Culver City, California,
                                                              22   90232, and can be served by serving its registered agent, CSC – Lawyers
                                                              23   Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento,
                                                              24   California, 95833.
                                                              25          19.     Sony TV is one of the industry’s largest content providers, operating
                                                              26   production companies around the world and managing a vast library of films and
                                                              27   television shows.
                                                              28

                                                                                                               3
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 4 of 16 Page ID #:4




                                                               1          20.     Defendant NBCUNIVERSAL MEDIA, LLC (“NBC”) is a Delaware
                                                               2   Limited Liability Company, with its principal place of business at 30 Rockefeller
                                                               3   Plaza, New York, NY 10112, and can be served by serving its registered agent, CT
                                                               4   Corporation, 818 West 7th Street, Suite 930, Los Angeles, California, 90017.
                                                               5          21.     NBC is a wholly owned subsidiary of Comcast, and one of the
                                                               6   world’s largest media and entertainment companies. NBC operates, develops, and
                                                               7   markets entertainment and news.
                                                               8          22.     KRIPKE ENTERPRISES (“Kripke”) is the television production
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   company of television writer, director, and producer Eric Kripke who was the co-
                                                              10   writer and co-producer of Timeless. Kripke resides in the Los Angeles, California.
                                                              11                         THE COPYRIGHTED WORKS AT ISSUE
                                                              12          23.     On November 14, 2014, Mason registered Shift with the Register of
SRIPLAW




                                                              13   Copyrights and received the registration number TX 8-007-061.
                                                              14          24.     On December 20, 2019, Mason registered Chase with the Register of
                                                              15   Copyrights and received the registration number TX 8-828-141.
                                                              16          25.     On December 20, 2019, Mason registered Turn with the Register of
                                                              17   Copyrights and received the registration number TX 8-829-569.
                                                              18          26.     At all relevant times, Mason was the owner of the copyrighted Works
                                                              19   at issue.
                                                              20                        DEFENDANTS’ ACCESS TO THE WORKS
                                                              21          27.     During development of Timeless, defendants had access to, or were
                                                              22   collaborating with third parties who had access to, Shift, Chase, and Turn.
                                                              23          28.     On July 18, 2013, a representative of Universal Pictures contacted
                                                              24   Mason in Georgia and requested permission to use Shift as a set dressing for the
                                                              25   movie Endless Love, a production of NBC, that would be filmed in Georgia.
                                                              26          29.     Mason, from Georgia, granted NBC permission.
                                                              27
                                                              28

                                                                                                              4
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 5 of 16 Page ID #:5




                                                               1          30.     Attached hereto as Exhibit 1 are true and correct copies of Mason’s
                                                               2   correspondence with NBC concerning the permission and the clearance agreement
                                                               3   entered into between NBC and Mason in Georgia.
                                                               4          31.     The Endless Love production was filmed from 2013 to 2014 in
                                                               5   Georgia, including in Savannah, Georgia; Fayette County, Georgia; Butts County,
                                                               6   Georgia at Lake Jackson; and at the Atlanta Botanical Garden in Atlanta.
                                                               7          32.     Physical copies of Shift appear in the Endless Love film at
                                                               8   approximately the one hour and twenty-one minute mark.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9          33.     Endless Love was co-produced by production company Fake Empire.
                                                              10          34.     Fake Empire produced 34 episodes of the NBC television show
                                                              11   Chuck.
                                                              12          35.     Fake Empire employed Matt Whitney and Anne Cofell Saunders for
SRIPLAW




                                                              13   Chuck.
                                                              14          36.     Whitney was an uncredited writing assistant for two episodes of
                                                              15   Chuck.
                                                              16          37.     Saunders was a co-producer, producer or writer for 24 episodes of
                                                              17   Chuck.
                                                              18          38.     During the same time period the Endless Love production was
                                                              19   occurring in the Atlanta area, the pilot episode of the television show Revolution
                                                              20   was filmed in Atlanta, Georgia.
                                                              21          39.     Anne Cofell Saunders worked as a writer and co-executive producer
                                                              22   of Revolution.
                                                              23          40.     Revolution was created by Defendant Kripke through his d/b/a Kripke
                                                              24   Enterprises and produced by Defendant NBC.
                                                              25          41.     During the same time period Endless Love and Revolution were
                                                              26   produced in Atlanta, Georgia,
                                                              27
                                                              28

                                                                                                               5
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 6 of 16 Page ID #:6




                                                               1           42.    Matt Whitney was either the executive story editor, co-producer, or
                                                               2   writer of thirty-four (34) episodes of the television show Gossip Girl that aired in
                                                               3   the fall of 2011 and 2012.
                                                               4           43.    Fake Empire productions produced seasons four, five and six of
                                                               5   Gossip Girl, including the seasons Whitney worked on.
                                                               6           44.    Matt Whitney and Anne Cofell Saunders were also producers and
                                                               7   writers for Timeless.
                                                               8           45.    Whitney was credited as a supervising producer of 15 episodes of
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   Timeless.
                                                              10           46.    Whitney was credited as a co-executive producer of 10 episodes of
                                                              11   Timeless.
                                                              12           47.    Whitney was credited as a writer of 4 episodes of Timeless.
SRIPLAW




                                                              13           48.    Saunders was credited as a co-executive producer of 25 episodes of
                                                              14   Timeless.
                                                              15           49.    Saunders was credited as a writer of 2 episodes of Timeless
                                                              16           50.    Upon information and belief, the co-executive producer of Timeless,
                                                              17   Anne Cofell Saunders, had access to Shift, Chase and Turn as a result of her
                                                              18   connection with Fake Empire Production.
                                                              19           51.    In early 2014, Mason decided to adapt The Chronoshift Trilogy into a
                                                              20   film.
                                                              21           52.    Mason hired Joel Wilsford, CEO of Trillium Capital Investments,
                                                              22   LLC, to finance and produce a “feature film” based on The Chronoshift Trilogy.
                                                              23           53.    On November 17, 2014, Mason hired Adam Bret, CEO of Low Rider
                                                              24   Films, LLC, to use his connections in the greater Los Angeles area to market The
                                                              25   Chronoshift Trilogy.
                                                              26           54.    Wilsford and Bret pitched The Chronoshift Trilogy to producer Mike
                                                              27   Richardson and supplied him physical copies of Shift, Chase, and Turn.
                                                              28

                                                                                                               6
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 7 of 16 Page ID #:7




                                                               1          55.     Richardson expressed interest in adapting The Chronoshift Trilogy
                                                               2   into a film or television series.
                                                               3          56.     Richardson was an Executive Producer of the Legend of Tarzan,
                                                               4   released in 2016.
                                                               5          57.     Defendant Kripke wrote and developed the Tarzan television series,
                                                               6   released in 2003.
                                                               7          58.     Production for Legend of Tarzan began in 2014.
                                                               8          59.     The first episode of Timeless was released in 2016.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9          60.     Upon information and belief, Richardson consulted with Kripke about
                                                              10   the production of Legend of Tarzan.
                                                              11          61.     Upon information and belief, Kripke obtained copies of or knowledge
                                                              12   of The Chronoshift Trilogy from Richardson, Whitney, and/or Saunders.
SRIPLAW




                                                              13          62.     Plaintiff is informed and believes that discovery will reveal additional
                                                              14   information concerning the defendants’ access to Shift, Chase, and Turn.
                                                              15                  INFRINGEMENT AND SUBSTANTIAL SIMILARITY
                                                              16          63.     Defendants have never been licensed to use Shift, Chase, and Turn for
                                                              17   any purpose except as set dressing for the film Endless Love.
                                                              18          64.     On a date after Shift, Chase, and Turn were published, but prior to the
                                                              19   filing of this action, defendants copied Shift, Chase, and Turn and the protectable
                                                              20   expression contained therein, including but not limited to, the expression of
                                                              21   concepts, ideas, plots, themes, dialogue, mood, setting, pace, and characters
                                                              22   contained therein.
                                                              23          65.     In Shift, Chase, and Turn a team of three travel through time fighting
                                                              24   assassins and altering historical events.
                                                              25          66.     The main protagonist is a special forces operative.
                                                              26          67.     A supporting protagonist is a female historian.
                                                              27          68.     Another supporting protagonist is an African American male who
                                                              28   confronts racism when traveling back in time.

                                                                                                               7
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 8 of 16 Page ID #:8




                                                               1          69.     In Timeless, a team of three travel through time fighting assassins and
                                                               2   altering historical events.
                                                               3          70.     The main protagonist is a special forces operative.
                                                               4          71.     A supporting protagonist is a female historian.
                                                               5          72.     Another supporting protagonist is an African American male who
                                                               6   confronts racism when traveling back in time.
                                                               7          73.     In Shift, the original group of assassins comprises three people.
                                                               8          74.     In Season 1, Episode 7 of Timeless, the original group of assassins
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   comprises of three people.
                                                              10          75.     On pages 11-12 of Shift, the characters travel through time using a
                                                              11   pewter-gray round metal device that is worn on the wrist like a watch; characters
                                                              12   are able to time travel to any time at will, instantly and without obstacle.
SRIPLAW




                                                              13          76.     In Season 1, Episode 1 of Timeless, the characters travel through time
                                                              14   by entering a pewter-gray round metal device that looks like a large watch;
                                                              15   characters are able to time travel to any time at will, instantly and without obstacle.
                                                              16          77.     On pages 262-263 of Shift, a group of enemy assassins, led by the
                                                              17   main antagonist Rialto, gains the ability to travel through time by stealing a time
                                                              18   travel device from the protagonists.
                                                              19          78.     In Season 1, Episode 1 of Timeless, a group of enemy assassins
                                                              20   employed by “Rittenhouse” gain the ability to travel through time by a time travel
                                                              21   device stolen from the protagonists.
                                                              22          79.     In The Chronoshift Trilogy, time travel is managed by a private
                                                              23   company outside the control of the government; the company, called Chronoshift,
                                                              24   is owned by protagonist Mark Carpen (M.C.), a character created by the Plaintiff
                                                              25   whose last name is Mason.
                                                              26          80.     In Season 1, Episode 1 of Timeless, time travel is managed by a
                                                              27   private company outside the control of the government; the company, called Mason
                                                              28   Industries, is owned by Connor Mason (C.M.).

                                                                                                               8
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                               Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 9 of 16 Page ID #:9




                                                               1          81.        In Shift, the protagonist is emotionally broken over the loss of his
                                                               2   children in a car accident and wants to use time travel to save them.
                                                               3          82.        In Season 1, Episode 1 of Timeless, the protagonist is emotionally
                                                               4   broken over the loss of his wife in a car accident and wants to use time travel to
                                                               5   save her.
                                                               6          83.        Throughout The Chronoshift Trilogy, a mysterious force keeps certain
                                                               7   historical events from being altered and certain people from being saved from
                                                               8   death. Some events, like the death of the protagonist’s children, are unalterable by
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   shifts in time.
                                                              10          84.        In Season 1, Episode 1, and Season 1, Episode 13 of Timeless, a
                                                              11   mysterious force keeps certain historical events from being altered and certain
                                                              12   people from being saved from death. Some events, like the death of the
SRIPLAW




                                                              13   protagonist’s wife, are unalterable by shifts in time.
                                                              14          85.        In The Chronoshift Trilogy, the lead protagonist gets nauseous
                                                              15   following time travel.
                                                              16          86.        In Season 1, Episode 1, Season 1, Episode 2, Season 1, Episode 15,
                                                              17   and Season 1, Episode 16 of Timeless, the lead protagonist gets nauseous following
                                                              18   time travel.
                                                              19          87.        Throughout The Chronoshift Trilogy, the protagonist argues with the
                                                              20   other characters about fate versus free will, and the protagonist is the only one who
                                                              21   refuses to accept fate.
                                                              22          88.        In Season 1 Episode 1, Season 1, Episode 13, and Season 1, Episode
                                                              23   14 of Timeless, the protagonist argues with the other characters about fate versus
                                                              24   free will, and the protagonist is the only one who refuses to accept fate.
                                                              25          89.        In The Chronoshift Trilogy, the lead protagonist is firm, passionate,
                                                              26   and has a personality that shows angry tendencies.
                                                              27          90.        In Timeless, the lead protagonist is firm, passionate, and has a
                                                              28   personality that shows angry tendencies.

                                                                                                                  9
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 10 of 16 Page ID #:10




                                                               1          91.      Throughout The Chronoshift Trilogy, the lead protagonist has no
                                                               2   hesitations about killing bad people before they have committed crimes and says so.
                                                               3          92.      In Season 1, Episode 1 of Timeless, the lead protagonist has no
                                                               4   hesitations about killing bad people before they have committed crimes and says so.
                                                               5          93.      In Turn, the lead protagonist interrupts missions for a chance to save
                                                               6   his children but fails.
                                                               7          94.      In Season 1, Episode 13 of Timeless, the lead protagonist interrupts
                                                               8   missions for a chance to save his wife but fails.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9          95.      On page 86-87 of Shift, the lead protagonist travels back in time to
                                                              10   kill the father of his children’s killer but is thwarted by simple, unexpected
                                                              11   frustrations.
                                                              12          96.      In Season 1, Episode 13 of Timeless, the lead protagonist travels back
SRIPLAW




                                                              13   in time to prevent the parents of his wife’s killer from meeting, but is thwarted by
                                                              14   simple, unexpected frustrations.
                                                              15          97.      In Chase, the lead protagonist’s girlfriend abandons the team and
                                                              16   switches sides to join the assassins.
                                                              17          98.      In Season 1, episode 14 of Timeless, a female character working for
                                                              18   Mason Industries abandons the company and switches sides to join the assassins.
                                                              19          99.      In Shift, the time-travel company establishes a “time-travel armory”
                                                              20   in a warehouse that includes items of historical dress, coins, weapons, etc. from
                                                              21   each period of history.
                                                              22          100.     In Season 1, Episode 4 of Timeless, the time-travel company
                                                              23   establishes a “time-travel armory” in a warehouse that includes items of historical
                                                              24   dress, coins, weapons, etc. from each period history.
                                                              25          101.     In Shift and Chase, the team of time travelers develop the ability to
                                                              26   track where their enemies have traveled to through time.
                                                              27
                                                              28

                                                                                                                10
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 11 of 16 Page ID #:11




                                                               1           102.   In Season 1, Episode 3 of Timeless, the team of time travelers are
                                                               2   shown to have the ability to track where their competitors have traveled to through
                                                               3   time.
                                                               4           103.   In Shift, the team travels to the depression era in one of the first
                                                               5   missions.
                                                               6           104.   In Season 1, Episode 1 of Timeless, the team travels to the depression
                                                               7   era.
                                                               8           105.   In Shift, the team travels to the assassination of President Lincoln.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9           106.   In Season 1, Episode 2 of Timeless, the team travels back to the
                                                              10   assassination of President Lincoln.
                                                              11           107.   In The Chronoshift Trilogy, the main assassin is an ex-employee of
                                                              12   the federal government.
SRIPLAW




                                                              13           108.   In Timeless, the main assassin is an ex-employee of the federal
                                                              14   government.
                                                              15           109.   On pages 218-223 of Shift, the team uses modern explosives to free
                                                              16   women from the Mexican cartels.
                                                              17           110.   In Season 1, Episode 5 of Timeless, the team uses modern explosives
                                                              18   to free women and children from a Mexican warlord.
                                                              19           111.   In Turn, the team debates whether or not to pre-emptively kill a man
                                                              20   before he commits a heinous crime.
                                                              21           112.   In Season 1, Episode 10 of Timeless, the team debates whether or not
                                                              22   to pre-emptively kill a man before he commits a heinous crime.
                                                              23           113.   In Turn, the lead protagonist and female historian develop a
                                                              24   relationship that becomes a true romance.
                                                              25           114.   In Season 2, Episodes 3 and 4 of Timeless, the lead protagonist and
                                                              26   female historian develop a relationship that becomes a true romance.
                                                              27
                                                              28

                                                                                                                11
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 12 of 16 Page ID #:12




                                                               1            115.   In Chase, the lead protagonist has a dream or vision about a village in
                                                               2   1600s Massachusetts that has been destroyed in a fire; shortly thereafter the team
                                                               3   finds themselves in this village.
                                                               4            116.   In Season 1, Episode 16 and throughout Season 2 of Timeless, one of
                                                               5   the protagonists has dreams or visions about destruction they will encounter in the
                                                               6   future while time traveling.
                                                               7            117.   In Shift, the lead protagonist and African American team member
                                                               8   travel to the Civil War era, where the African American pretends to be a slave, and
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   the lead protagonist pretends to be his owner.
                                                              10            118.   In Season 2, Episode 9 of Timeless, the lead protagonist and African
                                                              11   American team member travel to the Civil War era, where the African American
                                                              12   pretends to be a slave, and the lead protagonist pretends to be his owner.
SRIPLAW




                                                              13            119.   In Shift, the assassins capture the lead protagonist’s team and tie them
                                                              14   up during two separate missions involving the Kennedy and Lincoln assassinations.
                                                              15            120.   In Season 1, Episode 6 of Timeless, the assassins capture the lead
                                                              16   protagonist’s team and tie them up during a mission involving the resignation of
                                                              17   President Nixon; the Lincoln assassination is mentioned.
                                                              18            121.   In Chase, the team encounters a young woman who is surviving on
                                                              19   her own and living in a cabin in the woods during the 1600s; the team brings the
                                                              20   woman from her cabin to their headquarters in modern times.
                                                              21            122.   In Season 1, Episode 12 of Timeless, the team encounters a young
                                                              22   woman who is surviving on her own and living in a cabin in the woods during the
                                                              23   1800s; the team brings the woman from her cabin to their headquarters in modern
                                                              24   times.
                                                              25            123.   In Chase, the lead protagonist comes to the realization that for
                                                              26   everything to work out as it needed to, his children could not be saved from death.
                                                              27
                                                              28

                                                                                                                12
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 13 of 16 Page ID #:13




                                                               1            124.   In Season 2, Episode 12 of Timeless, the lead protagonist understands
                                                               2   that for everything to work out as it needed to, he could not save his wife from
                                                               3   death.
                                                               4            125.   In Shift, the African American protagonist is killed by the assassins.
                                                               5            126.   In Season 2, Episode 10 of Timeless, the African American
                                                               6   protagonist is killed by the assassins.
                                                               7            127.   In Turn, the team tries to go back in time to save the life of the
                                                               8   African American protagonist but fail.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9            128.   In Season 2, Episode 10 of Timeless, the team tries to go back in time
                                                              10   to save the life of the African American protagonist but fail.
                                                              11            129.   On pages 89-94 of Chase, the team makes an uneasy alliance with the
                                                              12   assassins since they are unable to destroy each other.
SRIPLAW




                                                              13            130.   In Season 1, Episode 16 of Timeless, the team makes an uneasy
                                                              14   alliance with the assassins since they are unable to destroy each other.
                                                              15            131.   On page 140 of Chase, a character named Rufus in introduced.
                                                              16            132.   In Season 1, Episode 1 of Timeless, the African American protagonist
                                                              17   is introduced as Rufus.
                                                              18            133.   On page 44 of Shift, the lead protagonist refuses to see himself in the
                                                              19   past.
                                                              20            134.   In Season 1, Episode 1 of Timeless, one of the team members tells the
                                                              21   lead protagonist he refuses to see himself in the past.
                                                              22            135.   In Shift, a stripper is saved by the protagonist, double crosses him,
                                                              23   joins the assassins, and is held there by extortion.
                                                              24            136.   In Season 1, Episode 3 of Timeless, a Vegas girl is saved by the
                                                              25   protagonist, double crosses him, joins the assassins, and is held there by extortion.
                                                              26            137.   In Chase, the team locks themselves in their secret headquarters and
                                                              27   lives there until they feel they have escaped the enemy.
                                                              28

                                                                                                                13
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 14 of 16 Page ID #:14




                                                               1          138.    In Season 2, Episode 1 of Timeless, the team locks themselves in their
                                                               2   secret headquarters and lives there until they feel they have escaped the enemy.
                                                               3          139.    Attached hereto as Exhibit 2, and incorporated herein by reference, is
                                                               4   an episode by episode analysis of the concepts, ideas, plots, themes, dialogue,
                                                               5   mood, setting, pace, and characters contained in The Chronoshift Trilogy versus
                                                               6   Timeless that further demonstrates substantial similarity of Timeless to the
                                                               7   protectible elements of The Chronoshift Trilogy.
                                                               8          140.    Attached hereto as Exhibit 3, and incorporated herein by reference, is
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9   an analysis of The Chronoshift Trilogy, Timeless, and other time travel genre works
                                                              10   demonstrating the substantial dissimilarities between other time travel genre works
                                                              11   and Chronoshift Trilogy and Timeless, while also demonstrating the substantial
                                                              12   similarity between Chronoshift Trilogy and Timeless.
SRIPLAW




                                                              13          141.    Attached hereto as Exhibit 4, and incorporated herein by reference, is
                                                              14   the Complaint for Copyright Infringement filed in the Central District of California
                                                              15   in Onza Partners SL v. Sony Pictures Entertainment, Inc., et al, Case No. 2:16-cv-
                                                              16   7269, in which the plaintiff alleged that the defendants, including the defendants
                                                              17   herein, copied the plaintiff’s copyrighted work Ministerio del Tiempo when they
                                                              18   produced Timeless.
                                                              19          142.    Timeless is substantially similar to Plaintiff’s copyrighted Work.
                                                              20                         COUNT I COPYRIGHT INFRINGEMENT
                                                              21          143.    Plaintiff incorporates the allegations of paragraphs 1 through 142 of
                                                              22   this Complaint as if fully set forth herein.
                                                              23          144.    Mason owns a valid copyright in the Works at issue in this case.
                                                              24          145.    Mason registered the Works at issue in this case with the Register of
                                                              25   Copyrights pursuant to 17 U.S.C. § 411(a).
                                                              26          146.    Defendants copied, displayed, and distributed the Works at issue in
                                                              27   this case without Mason’s authorization in violation of 17 U.S.C. § 501.
                                                              28

                                                                                                                  14
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 15 of 16 Page ID #:15




                                                               1          147.    Defendants performed the acts alleged in the course and scope of
                                                               2   their business activities.
                                                               3          148.    Defendants’ acts were willful.
                                                               4          149.    Mason has been damaged.
                                                               5          150.    The harm caused to Mason has been irreparable.
                                                               6          WHEREFORE, the Plaintiff Bryan Zack Mason prays for judgment against
                                                               7   Defendants Sony Pictures Entertainment Inc., Sony Pictures Television Inc., NBC
                                                               8   Universal Media LLC, and Kripke Enterprises that:
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9             A. Defendants and their officers, agents, servants, employees, affiliated
                                                              10                 entities, and all of those in active concert with them be preliminarily
                                                              11                 and permanently enjoined from committing the acts alleged herein in
                                                              12                 violation of 17 U.S.C. § 501;
SRIPLAW




                                                              13             B. Defendants be required to pay Plaintiff actual damages and
                                                              14                 Defendant’s profits attributable to infringement, or, at Plaintiff’s
                                                              15                 election, statutory damages as provided in 17 U.S.C. § 504;
                                                              16             C. Plaintiff be awarded its attorneys’ fees and costs of suit under the
                                                              17                 applicable statutes sued upon;
                                                              18             D. Defendants be required to account for all profits, income, receipts, or
                                                              19                 other benefits derived by Defendants as a result of their unlawful
                                                              20                 conduct;
                                                              21             E. Plaintiff be awarded prejudgment interest; and
                                                              22             F. Plaintiff be awarded such other and further relief as the Court deems
                                                              23                 just and proper.
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                                 15
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                              Case 2:21-cv-03786-FLA-JC Document 1 Filed 05/04/21 Page 16 of 16 Page ID #:16




                                                               1                                          JURY DEMAND
                                                               2          Plaintiff Bryan Zack Mason hereby demands a trial by jury of all issues so
                                                               3   triable.
                                                               4   DATED: May 4, 2021                               Respectfully submitted,
                                                               5
                                                               6                                            /s/ Jonah A. Grossbardt
                                                               7                                            JONAH A. GROSSBARDT
                                                                                                            MATTHEW L. ROLLIN
                                                               8                                            SRIPLAW
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9                                            Attorneys for Plaintiff Bryan Zack Mason
                                                              10
                                                              11
                                                              12
SRIPLAW




                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                               16
                                                                   COMPLAINT FOR COPYRIGHT INFRINGEMENT
